FILED
                                                                                          11/30/2020
                            UNITED STATES DISTRICT COURT                         Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                         Court for the District of Columbia


HELGA SUAREZ CLARK,                            )
                                               )
               Plaintiff,                      )
                                               )              Civil Action No. 20-3111 (UNA)
                                               )
                                               )
PERU REPUBLIC et al.,                          )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of Plaintiff’s Complaint, ECF

No. 1, and application to proceed in forma pauperis, ECF No. 2. The Court will grant the in

forma pauperis application and dismiss the case because the complaint fails to meet the minimal

pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer, mount an

adequate defense, and determine whether the doctrine of res judicata applies. Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). It also assists the Court in determining whether it

has jurisdiction over the subject matter.




                                                   1
       Plaintiff is a resident of Peru, who has sued the Republic of Peru and Peruvian officials

for sweeping misconduct. The 133-page pleading is neither short nor plain. A complaint, such

as this, “that is excessively long, rambling, disjointed, incoherent, or full of irrelevant and

confusing material will patently fail [Rule 8(a)’s] standard,” as will “a complaint that contains an

untidy assortment of claims that are neither plainly nor concisely stated, nor meaningfully

distinguished from bold conclusions, sharp harangues and personal comments.” Jiggetts v.

District of Columbia, 319 F.R.D. 408, 413 (D.D.C. 2017), aff'd sub nom. Cooper v. District of

Columbia, No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017) (internal quotation marks

and citations omitted). Most importantly, plaintiff’s convoluted allegations do not establish

jurisdiction under the Foreign Sovereign Immunities Act, which is the “sole basis for obtaining

jurisdiction over a foreign state in our courts.” Nemariam v. Fed. Democratic Republic of

Ethiopia, 491 F.3d 470, 474 (D.C. Cir. 2007) (internal quotation marks and citation omitted).

Consequently, this case will be dismissed. A separate order accompanies this Memorandum

Opinion.


                                                 _________/s/_______________
                                                 KETANJI BROWN JACKSON
Date: November 30, 2020                          United States District Judge




                                                  2